May I begin by extending to you. Sir, on behalf 
of my delegation and on my own behalf, warmest congratulations on your 
well-deserved election to the presidency of the United Nations General 
Assembly at its forty-seventh session. We are confident that under your 
leadership our deliberations will be fruitful. 
Allow me also to express our admiration for the very able and dynamic 
manner in which your predecessor, Mr. Samir Shihabi, guided the work of the 
last session. His stewardship of the Assembly at a most crucial juncture in 
mankind's history has left an indelible mark on the institution of the 
presidency. 
The delegation of Myanmar notes with appreciation the remarkable 
achievements of the Secretary-General of the United Nations in the brief 
period since his assumption of his high office. This world Organization is 
fortunate to have at its helm a statesman of his stature and experience at 
this moment in history. He heads our Organization at a time when it is not 
only seized of momentous peace-keeping operations but also challenged by 
uncertainties in several parts of the world. May I assure him of the full 
support of the delegation of Myanmar. 
I should also like to take this opportunity to express our deep 
appreciation to Mr. Javier Perez de Cuellar, the former Secretary-General, for 
the wise and skilful manner in which he led our Organization through difficult 
and trying times. 
Within a short span of 10 months our Organization has grown rapidly with 
the addition of 13 new Members. The delegation of Myanmar warmly welcomes 
them to our midst. 

The admittance of those new Members to the United Nations reflects the 
significant changes taking place in contemporary international life and has 
brought the United Nations closer to achieving universality of membership. We 
feel sure that the new Members will have positive contributions to make to our 
Organization. 
This session of the General Assembly takes place in an international 
environment that is markedly different from that which existed even a year 
ago. Although the end of the cold war has effectively ended ideological 
posturing and has led to renewed confidence in the United Nations, it has, 
unfortunately, not eliminated all sources of strife and conflict. The 
recourse to arms in the Balkans, the Horn of Africa and other parts of the 
world serve to remind us of the fragility of peace in our contemporary world. 
Against that backdrop, the delegation of Myanmar is pleased to note that 
steps have been initiated to strengthen the capacity of the United Nations to 
meet the twin challenges of maintaining international peace and security and 
of dealing with global problems. The summit meeting of the Security Council 
on 31 January 1992 provided an historic opportunity for taking stock of the 
situation and exploring ways and means of strengthening cooperation, 
particularly in the field of maintaining international peace and security. 
 
The fresh look contained in the Secretary-General's report, "An Agenda 
for Peace", is indeed timely, as the Organization, now more than 45 years old, 
needs to adapt to the rapidly changing world. In this process, however, care 
needs to be taken to ensure consistent adherence to the principles articulated 
in the Charter. Most important, caution must be exercised to guarantee that 
the sovereignty, territorial integrity and political independence of States 
within the established international system are not allowed to be eroded. 
To be truly effective the United Nations must by its own actions inspire 
and command the confidence of all Member countries. Its actions must be 
governed by a sense of justice and guided by the principles of the Charter. 
The decisions of the Organization must reflect that collective will and not 
the narrow interests or predilections of a nation or a group of nations. Any 
departure from those principles is bound to be divisive and to detract from 
our efforts to construct a fair and equitable international order. The time 
is ripe to examine whether the constitutional balance between the principal 
bodies of the Organization, particularly between the General Assembly and the 
Security Council, is being consistently maintained as envisaged in the Charter. 
If attempts at reform are to succeed, trust must prevail; and trust, as 
the Secretary-General states in his report, "reguires o sense of confidence 
that the world Organization will react swiftly, surely and impartially and 
that it will not be debilitated by political opportunism or by administrative 
or financial inadequacy". (A/47/277, para. 83) 
Transformations and uncertainties prevailing in the present international 
environment underscore the need for countries of the world to work together to 
remove the root causes of strife and conflict. The Non-Aligned Movement, 
whose membership encompasses close to 110 developing countries from around the 

globe, stands out as an organization that can not only safeguard the 
political, economic and social independence of its member States but also play 
a constructive role in charting a course to a new global order that is just, 
peaceful and secure. Although the world has witnessed unprecedented changes 
in recent years, the principles on which the Movement is firmly anchored 
remain as valid today as they were four decades ago. So long as the world is 
faced with adverse situations, and the freedom and independence of nations are 
challenged, and so long as the strong exploit the weak, the Non-Aligned 
Movement, under whatever name, will continue to be relevant. In the light of 
the evolving world situation the Movement can and must play an increasingly 
active role in international affairs to bring about a new world order of 
justice, peace and security. For this reason, Myanmar resumed participation 
at the Tenth Conference of the Non-Aligned Movement, held last month in 
Jakarta. As a founding member we have always cherished and adhered to the 
principles of the Movement and are confident that we will be able to 
contribute positively to the long-term interests of the Movement. 
One field of human endeavour which has benefited from the winds of change 
sweeping our world is disarmament. Within the short span of a few years, 
there has been a significant number of agreements on disarmament that together 
have effectively diminished the possibility of a nuclear conflict between 
nuclear-weapon States. For this positive trend to continue, it is imperative 
that the momentum generated by the Treaty on the Elimination of 
Intermediate-Range and Shorter-Range Missiles (INF Treaty), the Treaty on 
Conventional Armed Forces in Europe (CFE), and the Strategic Arms Reductions 
Talks (START) be carried forward. The agreement of 16 June 1992 between 
Presidents Bush and Yeltsin on further cuts in nuclear-weapon arsenals is 

therefore encouraging. Noteworthy also is the unilateral decision of the 
United Kingdom, announced on 15 June 1992, to reduce and in some instances 
even eliminate naval and maritime air tactical nuclear weapons. While the 
Union of Myanmar is encouraged by these recent measures, we believe that even 
more significant cuts in nuclear arsenals by all the nuclear-weapon States are 
called for, so as to remove the sword of Damocles that hangs over our heads. 
In the wake of the Gulf war and the ongoing conflicts in parts of Europe 
which are in the throes of transition, there is a heightened sensitivity to 
the proliferation of nuclear and other weapons of mass destruction. My 
delegation feels that recent accession by the People's Republic of China and 
France to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) is a 
positive step that will buttress the existing nuclear non-proliferation 
regime. All five nuclear Powers with permanent seats on the Security Council 
are now States parties to this important multilateral instrument. This augurs 
well for the future of NPT, the review conference for which is less than three 
years away. 
Since the twentieth session of the General Assembly, when Myanmar joined 
other countries in proposing a nuclear non-proliferation treaty, we have 
sought an acceptable balance of mutual responsibilities and obligations 
between nuclear and non-nuclear-weapon States. It was only because these 
responsibilities and obligations were unfulfilled that Myanmar did not become 
a signatory. Now that the principal nuclear-weapon States have initiated 
measures in the direction of effective nuclear disarmament in keeping with the 
declaration made in the Treaty and relevant resolutions of the General 
Assembly, the Myanmar Government has decided to accede to the NPT. 

Arrangements are in hand to deposit the instruments of accession in London, 
Moscow and Washington. 
In the light of the momentous changes in the world, the time has arrived 
for the nuclear Powers to reassess their need for nuclear testing. We 
continue to believe that a comprehensive test ban is an indispensable step 
towards a nuclear-weapon-free world. We are therefore encouraged by the 
decision of France and Russia to suspend nuclear tests for 1992, and hope that 
others will follow their good example. 
This year is a landmark year for chemical-weapon disarmament. The 
successful conclusion of a convention on chemical weapons is the culmination 
of years of hard work. For several years now, there has been complete 
unanimity in the international community on the urgent need to conclude such a 
convention. It was only because of the complexity of the issues involved 
such as on-site verification activity and national rights to economic and 
technological developments to be guaranteed as nations implement their 
obligations under the agreement that the convention took years in the 
making. The convention is one of the most important achievements in the 
history of multilateral disarmament negotiations, and the delegation of 
Myanmar would like to pay tribute to Ambassador Adolf Ritter von Wagner, 
Chairman of the Ad Hoc Committee on Chemical Weapons, for his unremitting 
efforts and to all delegations that have contributed towards the achievement 
of the consensus text. Myanmar has consistently sought a total ban on 
chemical weapons one that is comprehensive, universal and effectively 
verifiable. As a country that neither possesses nor manufactures those 
weapons of mass destruction, nor has any intention of acquiring them in the 
future, we welcome the convention and intend to become an original signatory. 

The peace Agreement signed on 23 October 1991 provided a comprehensive 
framework for ending 12 years of conflict in Cambodia. Myanmar, as a friend 
and neighbour, rejoiced at the positive development and looked forward to the 
early implementation of the Agreement. But today Cambodia is faced with a 
complex of problems. If these problems are not addressed expeditiously, both 
the peace and the economic development that all parties concerned are looking 
for will remain elusive. 
The United Nations has embarked on one of the most ambitious missions in 
its history to restore peace with the establishment of a United Nations 
Transitional Authority in Cambodia (UNTAC). That organization is doing a 
commendable job in administering the country in the run-up to the elections. 
But to succeed it needs the support of the international community as well as 
the Cambodian parties concerned. We urge all parties to the conflict to 
cooperate fully with UNTAC in keeping with the letter and spirit of the 
agreement to ensure a smooth path to the elections. 
The Middle East question continues to be of concern to the international 
community. Notwithstanding the fact that the peace process has been kept 
alive by the ongoing talks in Washington, the question still remains 
unresolved. A change of attitude is essential to the resolution of 
outstanding issues. My delegation is encouraged to discern some flexibility 
now being displayed by the parties directly concerned. We continue to believe 
that a just, comprehensive and lasting peace in the region can be achieved 
only through the faithful application of Security Council resolutions 
242 (1967) and 338 (1973) in their entirety. 
In South Africa, a democratic reform process initiated last March was 
hailed as a major step towards the dismantling of apartheid, and the creation 
of  hoped that the measure would provide 

a fresh and compelling impetus to the negotiations taking place within the 
framework of the Convention for a Democratic South Africa launched in 
December 1991. Unfortunately the political process was interrupted by the 
violence sparked by the 17 June Boipatong massacre. 
We welcome the recent agreement between President De Klerk and 
Mr. Nelson Mandela to resume the dialogue. It is our hope that common ground 
can be found to bridge the gap between the principal political players so that 
the communal violence that has rent the fabric of the South African society 
can be avoided and the political process resumed to achieve the goal of a 
peaceful transition to a democratic, non-racial and united South Africa. 
The global economy remains sluggish, and the prospects for its recovery 
are dim, particularly in the immediate future. The uncertain and unfavourable 
economic environment is having a negative impact on all countries, both 
developed and developing, but more so on the developing ones. Now is the time 
for the global community to make an all-out effort for the revitalization of 
growth. Only a more dynamic world economy can bring about world prosperity 
and stability. 
The developing countries are faced with the very difficult task of 
cushioning their economies against the world economic slowdown. As 
commodity-dependent economies, they are adversely affected by falling demand 
for their exports and declining world commodity prices. Commodity prices are 
at record low levels and are not expected to recover substantially. These 
difficulties are compounded by continuing protectionist trends, moves towards 
unilateralism, and managed trade. That is why Myanmar places great importance 
on a strong multilateral trading system and special significance on the 
successful conclusion of the Uruguay Round, which is expected to usher in a 
more open international trade regime. 

There were, however, a few encouraging signs in 1991. Net transfer 
through direct investment showed an upward trend. Also, for the first time 
since the debt crisis in 1982, there was a positive net transfer of financial 
resources to capital-importing developing countries. On the other hand, the 
flow of official development assistance to developing countries stagnated. 
Interest rates retained their historical highs, and payment for debt service, 
bilaterally and multilaterally, continued to rise. There was also a further 
increase in the total external debt of the developing countries. Consequently 
the external debt problem of the developing countries remains far from being 
resolved, and an equitable and lasting solution to the debt crisis is urgently 
required. Moreover, to halt the economic slowdown and bring about renewed 
impetus to recovery, a determined and concerted effort by the global 
community, particularly by those developed countries whose policies have a 
direct bearing on the present state of the world economy, is a prime requisite. 
In the emerging new global order, the United Nations will be called upon 
to play an increasingly active role. The magnitude of the task ahead will 
require all the energy and attention the world Organization can bring to bear 
on them. The success of the Organization will depend on the collective will 
of the membership to work together to achieve the objectives of the Charter. 
The Union of Myanmar, on its part, will continue, as in the past, to 
co-operate fully with the Organization. 
Myanmar's manifest desire to do so is demonstrated by its actions in such 
areas of global concern as the environment, narcotic drugs abuse control, and 
human rights. 
Some four months ago nations of the world gathered in Rio for the 
historic Conference on Environment and Development;. It is now for this 
Assembly to take the necessary follow-up measures to consolidate and build 
 
on the achievements attained in Rio. The three documents adopted by the 
Conference and sent to the Assembly for endorsement provide the broad 
framework for a new global partnership in our common quest for sustainable 
development. A firm commitment to provide the developing countries with new, 
adequate additional financial resources on a predictable basis is of utmost 
importance if we are implement the proposed plan of action to protect and 
preserve planet Earth. It is hopes that during the course of the present 
session of the Assembly concrete steps will be taken to achieve this objective. 
Another important task for all of us is to determine the specific 
procedures and organizational modalities of the Commission on Sustainable 
Development and give shape to it. This being the primary intergovernmental 
mechanism recommended by the Conference for follow-up and implementation of 
its decisions, the importance of the commission cannot be overemphasized. In 
our view the proposed commission will not only prove indispensable to affect 
the integration of environment and development envisaged in Agenda 21 but will 
also contribute to enhancing the role of this very Organization. 
Much has been achieved at Rio. But much more needs to be done if we are 
to achieve sustainable development for the common good at the national, 
regional and international levels. Myanmar is firmly committed to the cause 
of the environment and sustainable development, and in keeping with the spirit 
of Rio stands ready to shoulder its responsibilities. Having signed the 
Biodiversity Convention and the Climate Change Convention, we are now taking 
the necessary measures in accordance with our domestic procedures to ratify 
them at an early date. Since Rio we have redoubled our efforts at 
afforestation. We are also engaging in a nation-wide public awareness 

campaign stressing the need to preserve and protect the environment. We 
realize that the road from Rio is even more challenging than the one that led 
to it. We know that there is no room for complacency. 

Myanmar's commitment to the eradication of narcotic drugs remains 
steadfast. Significant achievements have been made in suppressing narcotic 
drugs through the relentless efforts of law enforcement personnel. As in 
previous years, the destruction of narcotic drug and opium refineries 
continues. Such an event held in Shan State on 5 June 1992 was witnessed by 
ambassadors, military attaches and representatives of the United Nations 
agencies in Myanmar. Activities in the field of medical treatment, 
rehabilitation and mass media information have been intensified. 
The problem of narcotic drugs is multifaceted and requires a 
comprehensive approach. While Myanmar has taken an integrated approach, 
utilizing sustantial national resources, it firmly believes that these efforts 
should be complemented by cooperation at the subregional, regional and global 
levels. In June of this year, Myanmar took a significant step by signing a 
subregional cooperative agreement with the People's Republic of China and the 
United Nations International Drug Control Programme (UNIDCP). A similar 
agreement was also signed with Thailand and the UNIDCP. These agreements are 
aimed at eliminating opium poppy cultivation and reducing trafficking in 
narcotic drugs and chemicals used in the refining of heroin in the 
Myanmar-China and Myanmar-Thai border areas. Talks have also been initiated 
between Myanmar and Laos on bilateral cooperation in the control of drug 
abuse. It is also our intention to initiate discussions with our other two 
neighbours, India and Bangladesh, with a view to setting up similar 
cooperative arrangements. We are confident that these subregional cooperative 
arrangements will succeed and promote global cooperation to rid our world of 
the scourge of narcotic drugs. 

In the realm of human rights, Myanmar has been subjected to undue and 
unwarranted criticism from some quarters. Critics have unjustifiably 
portrayed Myanmar as a land where gross violations of human rights have been 
perpetrated this, despite the full cooperation we have extended, and are 
continuing to extend, to the United Nations bodies concerned with the question 
of human rights, providing clarification or information requested of us. We 
have also furnished information sought by the Commission on Human Rights and 
by the Sub-Commission on the Prevention of Discrimination and Protection of 
Minorities. As a gesture of cooperation we received the two independent 
experts appointed by the Commission on Human Rights in 1990 and 1991 
respectively. 
I should like to inform the Assembly that although we dissociated 
ourselves from the decision taken at the forty-eighth session of the 
Commission on Human Rights, we will be receiving the Special Rapporteur 
appointed by the Commission, in deference to the United Nations and to 
demonstrate our good will and cooperation. We are confident that his visit 
will be worthwhile. He will have the opportunity to observe at first hand the 
true situation obtaining in the country. 
I am pleased to inform the Assembly that on 24 August 1992 the Union of 
Myanmar acceded to the 1949 Fourth Geneva Convention, thus affirming our 
international commitment to humanitarian principles. The principles 
enshrined in the Conventions are not new to us. They have been part of the 
educational and training process of the Myanmar armed forces and of the values 
cherished by our people. 
This year has witnessed many significant developments in our country's 
march towards a multiparty democratic State. These developments attest to the 
 Restoration Council in upholding its 
 
assurances to fulfil its declared commitment to meet the aspirations of the 
people of Myanmar. In accordance with the programme of action spelled out in 
its Declaration 1/90 of 27 July 1990, the Government issued a follow-up 
Declaration on 24 April 1992 which maps out the programme to be implemented in 
a specific time-frame in respect of the national convention that will set out 
the basic principles for a new constitution. Our past and sometimes bitter 
experiences have shown that only a firm constitution can guarantee a strong 
government which will assure the peace, tranquillity and prosperity of the 
nation. 
In accordance with the programme of implementation, a 15-member Steering 
Committee was established on 28 May 1992. The Steering Committee met with 
leaders of the elected representatives of political parties and with elected 
independent representatives in June and July to discuss and cooordinate the 
category and number of delegates to be invited to the national convention. 
Following a free and frank exchange of views among the participants, there was 
general agreement that elected representatives, representatives of the 
political parties, the national races, peasants, workers, the intelligentsia 
and technocrats, service personnel and specially invited persons are to be 
included in the national convention. Terrorist groups which renounce the path 
of armed struggle and return to the legal fold will also have an opportunity 
to participate. There is a complete convergence of view to the effect that 
the constitution to be drafted should uphold and safeguard the three main 
national causes, namely: non-disintegration of the Union; non-disintegration 
of national solidarity; and perpetuation of national sovereignty. 

With the successful conclusion of the coordination meeting, the country 
has crossed a threshold, and an important political process has been set in 
motion. The national convention is expected to be convened at the end of the 
year or by the beginning of next year at the latest. To this end, a 
commission has already been constituted and is now actively making the 
necessary preparations for the holding of the national convention. Delegates 
representing a broad spectrum of the entire Myanmar population will identify 
and lay down basic principles for the drafting of a firm and stable 
constitution. The actual task of drafting the constitution will be entrusted 
to the elected representatives. 
In parallel with the preparations being made for the convening of the 
national convention, the Government has undertaken various measures designed 
to create an atmosphere and conditions conducive to the establishment of a 
democratic system in Myanmar. These include: the suspension of all offensive 
operations in Kayin State and other parts of the country to consolidate 
national solidarity and unity; the release from detention of individuals 
against whom action had been taken under existing laws and who no longer pose 
a threat to the security of the country and the lifting of restrictions on 
them; the reopening of universities, colleges and other institutes of higher 
learning that had been temporarily closed; the rescinding of the curfew order 
throughout the whole country; the revocation of martial law orders that had 
been in force since July 1989; the reconstitution of township-level Law and 
Order Restoration Councils that are responsible for local administration with 
civilian service personnel in anticipation of the future democratic 
administrative structure and the creation of a separate Ministry of 
Development of Border Areas and National Races in order to implement more 

effectively measures for the welfare of the national races living in the 
remote regions of the country. 
The Government of the Union of Myanmar is undertaking these measures 
with conviction and dedication. It is fully aware of the dangers and pitfalls 
faced by nations in transition from one political and economic system to 
another. The Government and the people of Myanmar are determined to carry out 
their tasks at a sure and steady pace to ensure that the aspirations of the 
people for a democratic Myanmar are realized.